DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 has been entered.
 
Status of Claims

The office action is being examined in response to the amendments and arguments submitted by the applicant on December 28, 2021.
Claims 1-3, 5-6, 11-16, and 18 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.

Information Disclosure Statement
        The information disclosure statements (IDS) submitted on December 12, 2019 and January 19, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. However, the supplemental information disclosure statement filed on January 19, 2022 is not being considered due to the foreign reference “CN20190060309” does not exist and our records do not show this reference or the existence of it in any Office Action dated on December 21, 2021 for this application.  



Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.
Regarding the Double Patenting and the applicant’s response to the filed an Electronic -Terminal Disclosure or e-td to obviate the Obviousness-type Double Patenting (ODP) rejection. Upon further consideration and close examination the examiner have decided to withdraw this ODP rejection. 
With regard to the applicant's arguments, on pages 10 - 13, that claim 1 is patent eligible under 35 U.S.C. § 101, the examiner agrees with the applicant’s arguments towards the eligibility rejection in where the pending claims are not directed to mathematical nor to a mental process. However, upon reconsideration and revision of the pending claims for patent eligibility under 35 USC § 101 and following 2019 PEG guidelines, these are still considered ineligible. The pending claims are directed towards a certain method of organizing human activity in the form of engaging in commercial or legal interactions and fundamental economic practices to mitigate risks (see Claim Rejections - 35 USC § 101 section).  
With respect to Applicant's arguments in pages 13 – 14, regarding the claims integrating the idea into a practical application. The applicant’s arguments are not persuasive and the independent claims, as a whole are not more than a drafting effort designed to monopolize the exception. The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception. Because the claims, besides being an abstract idea, do not provide improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking (or applying it to a generic computer) the use of an abstract idea to a particular technological environment. 
For instance, starting on the last paragraph of page 12-14, arguments regarding the yield map transmission to an agricultural vehicle or other devices, does not result in an improvement to the technology itself. The operating parameters impact must be focused on improving the operation itself rather than the transmission to another machine. 
Conversely, on page 14, starting on the second paragraph, the applicant argued about the pending claims being patent eligible, by reciting significantly more conventional computer usage to provide the technical improvement through performance of the specific, ordered limitations. In where, technical improvement includes the specific data architecture for the generation of a yield map, after harvest and based on a unique combination of imagery data and harvested mass data and is significantly more that any alleged idea. This arguments are not persuasive. Because, following the recited and alleged operating parameters improvement in the applicant’s specifications (refer to [0010], [0024-25] and [0142]), the use of spatial distribution to define average yield values in a crop to achieve a uniform crop treatment in an agronomic field to avoid prescriptions based on in-field difference crop yields and applying a uniform method to any field without storing variations of field/crop or imaging source’s computation is a recitation of the abstract idea (method of organizing human activity). For this alleged invention, there’s no additional elements individually or in combination that can amount significantly more than the judicial exception itself and to the inventive concept, for it to be considered an Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965)). Finally, regarding claiming a specific order for a combination of elements does not improve the performance of a machine. Therefore, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.
Regarding the following applicant's art arguments about the independent claims set 1 and 11 rejection under 35 USC § 103 in pages 14 – 16: 
Regarding arguments of Independent Claims set 1 & 11 and its dependent claims:
On page 14 in first paragaph, regarding to the arguments about the special maps of field health values derived from imagery and following the “spatial maps of field health values derived from imagery of the particular agronomic field” limitation step, the examiner respectfully disagrees. Under the Broadest Reasonable Interpretation (BRI), Baurer discloses an agricultural intelligence computer that collects data and values to create agronomic model generation as taught in [00076] (1-4). Furthermore, Imagery data is included as “field data 106” and “external data 110” as stated in [00024] and [00025], respectively, for this reference. Also refer to [00046] (1-5) in were discloses data values represent a geographic location of one or more field, tillage 
On page 14, starting in the second paragraph, regarding to the arguments with respect to the average yield for a particular agronomic field, or the yield being computed based on a total harvest mass of a crop, the generation of any map based in the spatial distribution, the average yield and the imagery maps, these are considered moot, due to the new grounds of rejection. 

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 1 is being used as the most representative of the independent claims set 1 and 11. Step 1: the claimed invention falls under statutory categories of a method and a system. However, Step 2A Prong 1: because the claims recites a method and a system.  to receiving, …data describing a total harvested mass of a crop on the particular agronomic field; computing,…an average yield for the particular agronomic field based, at least in part, on the total harvested mass of the crop; generating,…a spatial distribution of agronomic yield based, at least in part, on the average yield and the one or more field health imagery maps; generating,…, a yield map using the spatial distribution of agronomic yield and causing display of the yield map…; and transmitting the yield map to an agricultural vehicle or implement installed on the agricultural vehicle to cause, using the yield maps to control of an operating parameter of the agricultural vehicle or the implement in performing agricultural tasks.

These limitations, describe a method and a system for the generation of agronomic yield map to uniformly predict and prescribe accurate amounts of nutrients prescriptions to a farmer’s harvest or a crop. Thus, these limitations are directed to the abstract idea of a method of organizing human activity in the form of engaging in commercial or legal interactions under commercial or legal obligations by identifying and evaluating agronomic yield values for an agronomic field to obtain a high resolution field health imagery or agronomic yield map and provide uniform treatment to farmer inventories. As disclosed in the specification, this invention allows the computing system to generate uniform yield maps which can serve multiple purposes. For instance, the uniform yield maps may be used as inputs into a model to build a prescription for an agronomic implement to perform on a field whereas a non-uniform yield map may not be usable for generating said prescriptions. Also, these limitations can engage in fundamental economic practices to mitigate risks when the computer system recommends a prescription for a determined agronomic field, crop or harvest.  Thus, it represents a certain method of organizing human activities by performing associated agricultural tasks that can uniformly supply nutrients to harvested crops and update a farmer’s inventory for commercial use.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of an agricultural intelligence computer system, via one or more computer networks, client computer device, graphical user interface (GUI), memory, and one or more processors individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

As for dependent claims 7 and 17, it recites the additional element of a training a deep learning network model which is merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(g)) and this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: For claims 1 and 11, these claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As indicated in Step 2A Prong 2, the additional elements in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in 

For dependent claims 2-10 and 12 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 and 12: …computing base yield values for a plurality of non-base locations on the particular agronomic field which received a second treatment type that is different than the base treatment type; and generating the yield map comprising the agronomic yield values at the base locations and the base yield values at the non-base locations.
Claims 3 and 13 (directed to claims 2 and 12): further describes the abstract idea of the agricultural intelligence computer and the receiving and transmitting, or data processing of agronomic field data for a yield map display.
Claims 4 and 14: computing, for each of a plurality of locations on the one or more field health imagery maps, an estimated yield by multiplying the average yield by a field health imagery value at the location and dividing by an average of field health imagery values in the one or more field health imagery maps.
Claims 5 and 15 (directed to claims 4 and 14): computing, for each of the plurality of locations on the one or more field health imagery maps, the agronomic yield based on: [Including claimed equation of claim 5]… Thus it further describes the abstract idea of the agricultural intelligence computer and the data processing of agronomic field data using a mathematical formula.
Claims 6 and 16: further describes the abstract idea of the agricultural intelligence computer and the receiving and transmitting, or data processing of agronomic field data. 
Claims 7-10 and 17-20: further describes the abstract idea of the agricultural intelligence computer and the receiving and transmitting, or data processing of agronomic field data.
Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

     Claims 1-3, 6-10, and 11-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baurer (WO Pub No. 2017004074 A1) in view of Guo (U.S. Pub No. 20200125929 A1).
Regarding claims 1 and 11: 
A method comprising: receiving, at an agricultural intelligence computer system, via one or more computer networks, one or more field health imagery maps for a particular agronomic field, the one or more field health imagery maps comprising spatial maps of field health values derived from imagery of the particular agronomic field; (Claim 1)
Baurer teaches:
one or more processors; (From claim 11) (“…two views of an example logical organization of sets of instructions in main memory when an example mobile application is loaded for execution” [00048] (lines 1-2); Fig. 4 (404))
a memory storing instructions which, when executed by the one or more processors, causes performance of: (From claim 11)  (“…two views of an example logical organization of sets of instructions in main memory when an example mobile application is loaded for execution.” [00048] (lines 1-2); Fig. 2 (200), Fig. 4 (406))
receiving, at an agricultural intelligence computer system, via one or more computer networks, one or more field health imagery maps for a particular agronomic field, (“ “…a method 800 of capturing images and creating a local view map layer for...”  [00016]; “The field manager computer device 104 is programmed or configured to provide field data 106 to an agricultural intelligence computer system 130 via one or more networks 109.” [00023] (lines 3-9); Figs 7 and 8)
the one or more field health imagery maps comprising spatial maps of field health values derived from imagery of the particular agronomic field; (“comprising or including, but not limited to, data values representing one or more of: a geographical location of the one or more fields, tillage information…”[00046] (lines 3-5); “digital map book instructions 206 comprise field map data layers stored in device memory and are programmed with data visualization tools and geospatial field notes”  [00050] (lines 1-2); “In one embodiment, script generation instructions 205 are programmed to provide an interface for generating scripts, including variable rate (VR) fertility scripts. The interface enables growers to create scripts for field implements, such as nutrient applications, planting, and irrigation... Upon receiving a selection of the seed type, mobile computer application 200 may display one or more fields broken into management zones, such as the field map data layers created as part of digital map book instructions 206… “Example programmed functions include displaying images such as SSURGO images to enable drawing of application zones and/or images generated from subfield soil data, such as data obtained from sensors, at a high spatial resolution (as fine as 10 meters or smaller because of their proximity to the soil); upload of existing grower-defined zones; providing an application graph and/or a map to enable tuning application(s) of nitrogen across multiple zones; output of scripts to drive machinery; tools for mass data entry and adjustment; and/or maps for data visualization, among others.” [00051] (1-30); Fig. 7 (704-708)) Examiner note: Imagery data is included and fed to the “agricultural intelligence computer system 130” as “field data 106” and “external data 110” as stated in [00024] and [00025], respectively, for this reference. Also refer to [00046] for more information about the field data types and [00075-76] for more info about field data values.
receiving, at the agricultural intelligence computer system, data describing a total harvested mass of a crop on the particular agronomic field; (“Actual Production History (APH), expected yield, yield," [00024](1-8); “…programmed or configured to receive agricultural data…”; Field data 106 [00029] (lines 1-2); “Field manager computing device 104 may transmit data to, and receive data from…” [00045] (4-5); “…a mobile computer application 200 comprises account-fields- data ingestion-sharing instructions 202 which are programmed to receive, translate, and ingest field data…”[00049] (lines 1-3); Fig 1 (104;106); Fig 6) 
and transmitting the yield map to an agricultural vehicle or implement installed on the agricultural vehicle to cause, using the yield map, to control of an operating parameter of the agricultural vehicle or the implement in performing agricultural tasks. (“Application controller 114 is communicatively coupled to agricultural intelligence computer system 130 via the network(s) 109 and is programmed or configured to receive one or more scripts to control an operating parameter of an agricultural vehicle or implement from the agricultural intelligence computer system 130. For instance, a controller area network (CAN) bus interface may be used to enable communications from the agricultural intelligence computer system 130 to the agricultural apparatus 111, such as how the CLIMATE FIELD VIEW DRIVE, available from The Climate Corporation, San Francisco, California, is used. Sensor data may consist of the same type of information as field data 106” [00026]; “For example, seed monitor systems can both control planter apparatus components and obtain planting data, including signals from seed sensors via a signal harness that comprises a CAN backbone and point-to-point connections for registration and/or diagnostics. Seed monitor sys-tems can be programmed or configured to display seed spacing, population and other information to the user via the cab computer 115 or other devices within the system 130. [00060])
Baurer does not explicitly teach the following limitations. However, Guo teaches: 
computing, by the agricultural intelligence computer system, an average yield for the particular agronomic field based, at least in part, on the total harvested mass of the crop; (“A memory-based neural network trained using techniques described herein may be used to predict (infer) crop yields for geographic areas at any point during a pertinent time interval, such as days, weeks, or even months before harvest. The accuracy of the prediction may depend on a variety of factors, such as the availability of observational and crop-influencing data, and the temporal proximity to the end of the pertinent time interval…. For example, if the field resides in a particular geographic region, weather and/or soil quality statistics applicable across the entire region (or in another region deemed sufficiently similar) may be substituted as observational inputs for the memory-based neural network. In some implementations, “best practice” data, or at least “average practice” data, may be substituted for missing or incomplete operational data such as applied pesticides, fertilizers, irrigation, etc” [0009-10]; Fig 1 (104)) Examiner Note: Under the Broadest Reasonable Interpretation (BRI) the use of statistical and average data relating to crop 
generating, by the agricultural intelligence computer system, a spatial distribution of agronomic yield based, at least in part, on the average yield and the one or more field health imagery maps; (“As noted previously, techniques described herein for transient obstruction removal and/or generation of synthetic high-elevation digital images may be employed to improve a variety of applications. One application for which these techniques are particularly useful is crop yield prediction. Referring now to FIG. 11, a process is depicted schematically to demonstrate one example of how crop yield prediction may be implementing using a temporal sequence of high-elevation digital images. The high-elevation digital images of the temporal sequence may have sufficiently high spatial resolution and temporal frequency to facilitate accurate crop yield prediction.” [0104]; Fig 11)) Examiner Note: Under BRI and according to the definition of spatial distribution, which is describing the surface of an agronomic field in terms of values or pixels and the health of the harvest or crop, is being interpreted as the function of generating ‘individual pixels, or individual geographic units that correspond spatially with the individual pixels, into one or more “synthetic high-elevation digital images” which is considered a map as stated in [0088]. Also, the “ground truth data” have actual crop yields achieved in the fields and is used to train 
generating, by the agricultural intelligence computer system, a yield map using the spatial distribution of agronomic yield and causing display of the yield map on a client computing device; (“At block 1308, the system may cause one or more output components of one or more computing devices to audibly or visually convey the estimated crop yield of the first geographic area at the end of the first predetermined time interval.” [0125] (1-5); “Each client device 106 may be, for example, a desktop computing device, a laptop computing device, a tablet computing device, a mobile phone computing device, a computing device of a vehicle of the participant (e.g., an in-vehicle communications system,” [0036] Fig. 13 (1308); Fig 6)

       It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Baurer with the ability of generating a spatial distribution of agronomic yield and a yield map, as taught by Guo because “As another example, digital images captured from high elevations, such as satellite images, images captured by unmanned aerial vehicles, manned aircraft, or images captured by high elevation manned aircraft (e.g., space shuttles), are becoming increasingly important for agricultural applications, such as estimating a current state or health of a field.” (Guo; 0003)

Regarding claims 2 and 12: 
The combination of Baurer and Guo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.
   Baurer further teaches: 
selecting a base treatment type (“Upon receiving a selection of the seed type, mobile computer application 200 may display one or more fields broken into management zones, such as the field map data layers created as part of digital map book instructions 206… Mobile computer application 200 may also display tools for editing or creating such, such as graphical tools for drawing management zones, such as soil zones, over a map of one or more fields. Planting procedures may be applied to all management zones or different planting procedures may be applied to different subsets of management zones” [00051] (lines 5-13);  Fig 5 (501); Fig 6 (601))
identifying a plurality of base locations on the particular agronomic field which received the base treatment type; and (“In one embodiment, the management zones comprise soil zones along with a panel identifying each soil zone and a soil name, texture, drainage for each zone, or other field data.” [00051] (lines 7-9); Fig 9 (912))
receiving base yield data comprising agronomic yield values at each of the plurality of base locations; (“…comprising…but not limited to, data values representing one or more of: a geographical location of field manager computing device 104...” [00046] (lines 3-5); Fig 1 (104); Fig 9 (910))
using the base yield data, computing an average yield for the plurality of base locations; (“…the mobile application interacts with location tracking hardware and software on field manager computing device 104  which determines the location…using standard tracking techniques such as multilateration of radio signals, the global positioning system (GPS)…” [00045] (lines 8-11); “….analyze metrics such as yield, hybrid, population, SSURGO, soil tests, or elevation, among others. Programmed reports and analysis may include correlations between yield and another parameter or variable of agricultural data, yield variability analysis, benchmarking of yield and other metrics against other growers based on anonymized data collected from many growers, or data…” [00055] (5-9); Fig 1 (104)) Examiner Note: Under BRI, the use of statistical data relating to crop yields to compare, correlate and benchmark against field data is being interpreted as the function of computing the average yield for the plurality of base locations.
generating the yield map comprising the agronomic yield values at the base locations and the base yield values at the non-base locations (“…a mobile computer application 200 comprises account-fields-data ingestion-sharing instructions 202 which are programmed to receive, translate, and ingest field data…Data types may include field boundaries, yield maps, as-planted maps, soil test results, as-applied maps, and/or management zones, among others” [00049] (lines 9-11); Fig 2(a)(200))
using the spatial distribution of agronomic yield and the average yield for the plurality of base locations, computing base yield values for a plurality of non-base locations on the particular agronomic field which received a second treatment type that is different than the base treatment type; (“The nitrogen map may display projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted for different times in the past and the future (such as daily, weekly, monthly or yearly) using numeric and/or colored indicators of surplus or shortfall, in which color indicates magnitude. In one embodiment, the nitrogen map may include one or more user input features, such as dials or slider bars, to dynamically change the nitrogen planting and practices programs so that a user may optimize his nitrogen map, such as to obtain a preferred amount of surplus to shortfall. The user may then use his optimized nitrogen map and the related nitrogen planting and practices programs to implement one or more scripts, including variable rate (VR) fertility scripts. In other embodiments, similar instructions to the nitrogen instructions 210 could be used for application of other nutrients (such as phosphorus and potassium) application of pesticide, and irrigation programs.” [00052] (9-19); Figs 5 and 6) Examiner Note: Under BRI, the non-base locations are being interpreted as the dynamic change or lack-of a nutrient as a treatment, that can exist in the nitrogen map. Also, this nitrogen map can also include the application of other nutrients and irrigation programs to optimize the preferred amount of surplus to shortfall as mentioned above.  
Baurer does not explicitly teach using the spatial distribution of agronomic yield and the average yield for the plurality of base locations. However, Guo teaches (“In various implementations, a mapping may be generated of the pixels of the high-elevation digital images of the second temporal sequence to respective sub-pixels of the first temporal sequence. The mapping may be based on spatial alignment of the geographic units of the second plurality of geographic units that underlie the pixels of the second temporal sequence with portions of the geographic units of the first plurality of geographic units that underlie the respective sub-pixels” [0088]; “In various implementations, the first plurality of other data points may include one or more of: irrigation applied to at least a portion of the first geographic area; precipitation of at least a portion of the first geographic area; fertilizer applied to at least a portion of the first geographic area; pesticide applied to at least a portion of the first geographic area; or one or more soil measures of one or more portions of the first geographic area..” [0057]) Examiner Note: Under BRI, base locations are being interpreted as 

       It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Baurer with the ability of using the spatial distribution of agronomic yield and the average yield for the plurality of base locations, as taught by Guo because “As another example, digital images captured from high elevations, such as satellite images, images captured by unmanned aerial vehicles, manned aircraft, or images captured by high elevation manned aircraft (e.g., space shuttles), are becoming increasingly important for agricultural applications, such as estimating a current state or health of a field.” (Guo; 0003)

Regarding claims 3 and 13: 
The combination of Baurer and Guo, as shown in the rejection above, discloses the limitations of claim 2 and 12, respectively.
Baurer further teaches:
causing displaying, through a graphical user interface executing on a client computing device, a plurality of field health imagery maps and options for selecting the one or more of the plurality of field health imagery maps; and (“At block 910, the computer system generates and causes a graphical user interface to display yield data including a yield map in response to a user input.” [000107] (lines 16-17); Fig 2(a) (200); Fig 9 (910))
causing displaying, through the graphical user interface executing on the client computing device, a plurality of management zones on the one or more field health imagery maps (“At block 914, the computer system generates and causes the graphical user interface to display a localized view map layer that is geographically associated with the selected region of the field map in response to the user selection.” [000107] (lines 18-21); Fig 9 (914))
receiving input selecting a particular management zone of the plurality of management zones and, in response, selecting a treatment type of the particular management zone as the base treatment type. (“For example, a user can increase or decrease fertilization, spraying, etc. as appropriate. A user can also remove crops that are predicted to have a lower yield potential and this may increase yield for neighboring crops.” [00096];  The user can view the localized view map layer in order to have a better understanding of actual field conditions for the selected region. If the selected region has lower yield than other regions, then a user may be able to identify any issues (e.g., weed coverage) that cause the lower yield or identify crop characteristics…” [000109] (lines 21-23); Fig 6)
Baurer does not explicitly teaches the following limitation. However, Guo teaches:
receiving input selecting the one or more field health imagery maps and, in response, using the one or more field health imagery maps when computing the spatial distribution of agronomic yield; (“input applied across a memory-based neural network, whether for training or inference, may include a temporal sequence of inputs acquired over at least a portion of a predetermined time interval, such as a year, a “crop year” or “crop cycle,” etc. Each input of the temporal sequence may include, as observational data, a high-elevation digital image of a geographic area under consideration. Each input of the temporal sequence may also include various other crop-influencing data points mentioned previously that pertain to the geographic area under consideration. The temporal sequence of inputs may be iteratively applied as input across the memory-based neural network to generate output indicative of an estimated crop yield of the geographic area at the end of the predetermined time interval.” [0006]; “For example, a point in time at which no high-elevation digital image of the second temporal sequence, such as between two available images, may be selected, e.g., by a user operating crop prediction client 109 or another remote sensing application. A low-resolution reference digital image that was captured in closest temporal proximity to the point in time may also be selected from the first temporal sequence.” [0090]; Fig 5 (502-512); Fig 10 (1002-1016))

       It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Baurer with the ability of computing the spatial distribution of agronomic yield by receiving input of selecting field health imagery maps, as taught by Guo because “As another example, digital images captured from high elevations, such as satellite images, images captured by unmanned aerial vehicles, manned aircraft, or images captured by high elevation manned aircraft (e.g., space shuttles), are becoming increasingly important for agricultural applications, such as estimating a current state or health of a field.” (Guo; 0003)

Regarding claims 6 and 16: 
Baurer and Guo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.
   Baurer further teaches:
receiving data describing an observed yield value at one or more particular locations on the particular agronomic field; (“…a mobile computer application 200 comprises account-fields- data ingestion-sharing instructions 202 which are programmed to receive, translate, and ingest field data from third party systems via manual upload or APIs. Data types may include field boundaries, yield maps…” [00049] (lines 1-4); Fig. 7 (704))
and adjusting values in the yield map such that values corresponding to the one or more particular locations are closer to the observed yield values. (“At block 708, the computer system generates and causes a graphical user interface to display yield data including a yield map in response to a user input. At block 710, the computer system receives a user selection of a region of the yield map. At block 712, the computer system generates and causes a graphical user interface to display a localized view map layer that is geographically associated with the selected region of the field map in response to the user selection. The localized view map layer may be superimposed with a second map layer (e.g., an agronomic information layer such as a yield map, a planting population map, a seed spacing map, a planting downforce map, or a field health map such as an NDVI map). The user can then identify a region of interest in the second map layer and select the region of interest in the superimposed localized view map layer in order to view images and/or video captured for the region of interest and have a better understanding of actual field conditions for the selected region” [00096] (lines 1-13); Fig 7 (706;712); Fig 8 (808)) Examiner’s Note: Under BRI, the adjustment of the yield map values that correspond to 

Regarding claims 7 and 17: 
The combination of Baurer and Guo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.
Baurer does not explicitly teaches the following limitations. However Guo teaches:
training a deep learning network model using past field health imagery maps, data identifying an image band of the past field health imagery maps, and data identifying relative dates of the past field health imagery maps as inputs and agronomic yield maps as outputs; (“A memory-based neural network trained using techniques described herein may be used to predict (infer) crop yields for geographic areas at any point during a pertinent time interval, such as days, weeks, or even months before harvest. The accuracy of the prediction may depend on a variety of factors, such as the availability of observational and crop-influencing data, and the temporal proximity to the end of the pertinent time interval (i.e., the closer to harvest, the more accurate the prediction is likely to be).” [0009]) Examiner’s Note: Please refer to [000103] for various deep learning techniques using image bands or “ground truth images” as referred in this reference. Also, refer to [0113] for more information about the historical data used.
wherein generating the spatial distribution of agronomic yield comprises computing an output agronomic yield map from the deep learning network model using the one or more field health imagery maps, an image band of the one or more field health imagery maps, and a relative date of the one or more field health imagery maps as inputs.  (“Then, in various implementations, a first deviation of ground-truth data forming the low-resolution reference digital image from corresponding data interpolated for the point in time from the first temporal sequence of high-elevation digital images may be determined. Based on the first deviation, a second deviation may be predicted of data forming the synthetic high-elevation digital image from corresponding data interpolated for the point in time from the second temporal sequence of high-elevation digital images. Then, the synthetic high-elevation digital image may be generated based on the mapping and the predicted second deviation.” [0009]) Examiner’s Note: Please refer to [000103] for various deep learning techniques using image bands or “ground truth images” as referred in this reference. Also, refer to [0113] for more information about the historical data used.

       It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Baurer with the ability of compute an agronomic yield map from a deep learning network model using field health imagery maps, its image band and a relative date, as taught by Guo because “As another example, digital images captured from high elevations, such as satellite images, images captured by unmanned aerial vehicles, manned aircraft, or images captured by high elevation manned aircraft (e.g., space shuttles), are becoming increasingly important for agricultural applications, such as estimating a current state or health of a field.” (Guo; 0003)

Regarding claims 8 and 18: 
Baurer and Guo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.
Baurer does not explicitly teach the following limitation. However, Scharf teaches: 
wherein the one or more field health imagery maps comprise a plurality of field health imagery maps, the method further cause performance of combining the plurality of field health imagery maps into a composite field health imagery map and generating the spatial distribution of agronomic yield using the composite field health imagery map. (“Other data 1173 may be obtained that includes operational and/or observational data (besides third temporal sequence 1172) for the same geographic area and crop year. In some implementations, other data 1173 may include a plurality of other data points that are grouped into temporal chunks. Each temporal chunk of the plurality of other data points may correspond temporally with a respective high-elevation digital image of third temporal sequence 1172. For example, if a particular high-elevation digital image of third temporal sequence 1172 was captured on or generated to represent June 1, then other data 1173 that corresponds to this digital image may include precipitation on June 1, irrigation applied on June 1, temperature ranges on June 1, sunshine on June 1, soil quality measurements obtained on June 1, data related to plowing or other agricultural operations performed on June 1, and so forth. [0112]; “These data may be iteratively applied as input x, e.g., day by day, across recurrent neural network 1174 to generate output y for each day. The output y on the last day (e.g., the day(s) of harvest), which may be indicative of an estimated crop yield of the geographic area under consideration, may then be compared to the ground truth crop yield.” [0113] (1-8)) Examiner’s Note: Under BRI, 

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Baurer with the ability to create a composite of the field imagery images and generate a spatial distribution of the agronomic field, as taught by Guo because “As another example, digital images captured from high elevations, such as satellite images, images captured by unmanned aerial vehicles, manned aircraft, or images captured by high elevation manned aircraft (e.g., space shuttles), are becoming increasingly important for agricultural applications, such as estimating a current state or health of a field.” (Guo; 0003)

Regarding claims 9 and 19: 
The combination of Baurer and Guo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.
Baurer further teaches:
The method of claim 1, further comprising using the yield map as an input into a digital model of crop growth or a digital model of agronomic yield. (“…computer system generates one or more preconfigured agronomic models using agronomic data provided by one or more data sources.” [00011] (lines 1-2); “…a programmed process by which the agricultural intelligence computer system generates one or more preconfigured agronomic models using field data provided by one or more data sources.” [00073] (lines 1-2); Fig 3 (314); Fig 9 (912 – 914); Fig 10 (1006 – 1008))

Regarding claims 10 and 20: 
The combination of Baurer and Guo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.  
Baurer further teaches:
The method of claim 1, further comprising generating a planting prescription for a future year based, at least in part, on the yield map. (“The user may then use his optimized nitrogen graph and the related nitrogen planting and practices programs to implement one or more scripts, including variable rate (VR) fertility scripts. Nitrogen instructions 210 also may be programmed to generate and cause displaying a nitrogen map, which indicates projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted; in some embodiments, different color indicators may signal a magnitude of surplus or magnitude of shortfall. The nitrogen map may display projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted for different times in the past and the future (such as daily, weekly, monthly or yearly) using numeric and/or colored indicators of surplus or shortfall, in which color indicates magnitude.” [00052] (lines 3-14); Fig 8 (806-808); Fig 10 (1004-1008))

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baurer (WO Pub No. 2017004074 A1) in view of Guo (U.S. Pub No. 20200125929 A1) in further view of Scharf (U.S. Pub No. 20080304711 A1).
Regarding claims 4 and 14: 
The combination of Baurer and Guo, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.
Baurer does not explicitly teaches the following limitation. However, Scharf teaches: 
computing, for each of a plurality of locations on the one or more field health imagery maps, an estimated yield by multiplying the average yield by a field health imagery value at the location and dividing by an average of field health imagery values in the one or more field health imagery maps.  (“Within each polygon, the green color intensity of each pixel is averaged to determine the mean green pixel intensity for each polygon. The reference green pixel value (Gref) for each field is then determined by averaging the darkest 20% of the mean values of green pixel intensity among all of the polygons in that field. Once the field's Gref has been established, the Relative Green (RG) values of each pixel or polygon are obtained by dividing the value of green (Gi) of each pixel or polygon by Gref.” [0025](4-11)) Examiner Note: Under BRI, the multiplication of average yield and field health imagery value (the numerator) is being interpreted as “the value of green (Gi) of each pixel or polygon” and the denominator or the average of field health imagery values is being interpreted as the “reference green pixel value (Gref)” which in turn is averaged as stated above and in [0048] for this reference. Please refer to [0031-32] to better understand Relative greenness (RG) and Gref calculations. 

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Baurer with the ability of computing estimated yield by multiplying the average yield by a field health imagery value at the location and dividing by an average of Scharf because “The availability of equipment for high-clearance or aerial applications is often limited, meaning that it takes considerable effort on the part of a corn producer to arrange for these nitrogen applications. Balancing the cost and inconvenience of rescue nitrogen application against the economic impact of anticipated yield loss would help producers to make sound decisions about whether to proceed with rescue nitrogen applications.” (Scharf; 0007 (5-11))

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable over the cited prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims; however, the 35 USC 101 rejection still would need to be overcome before the claims are considered to be allowable in an overall sense.

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bauerer (U.S. Pub No. 20150094916 A1) is pertinent because it uses “Systems, methods and apparatus are provided for monitoring and controlling an agricultural implement, including seed planting implements”
Sauder (WO Pub No. 2016200699 A1) is pertinent because it uses “systems and methods for agricultural data analysis. In one embodiment, a computer system for monitoring field operations includes a database for storing agricultural data including yield and field data 
Stehling (U.S. Pub No. 20160247082 A1) is pertinent because it uses “a computer-implemented method for forecasting crop yield and an agronomic web portal including determining an expected yield at a first time, determining a growth function representing how the expected crop yield changes over time and based at least in part on an intrinsic yield function and the growth function, determining an expected yield at a second time, wherein the second time is later than the first time”
McGuire (U.S. Patent No. 7058197 B1)
Koutsorodi et. all. (U.S. Pub No. 20180027725 A1) is pertinent because it uses implementations that “enable a precision agriculture system to receive imagery data associated with a farm, identify a quantity of commodities based on the imagery data, compare the identified quantity of commodities and an expected quantity of commodities, and provide a recommendation to permit and/or cause an action to be performed based on the comparison and/or based on other data (e.g., associated with other information sources).”
Duquette et. all. (WO Pub No. 2017148818 A1) is pertinent because it uses “a computing device and agricultural planning method the computing device receives data indicative of at least one practice associated with growing an agricultural crop”

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687